           Case 1:21-cv-02450-LGS Document 19 Filed 06/14/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 LUIGI GIROTTO,                                               :
                                              Plaintiff,      :
                                                              :    21 Civ. 2450 (LGS)
                            -against-                         :
                                                              :          ORDER
 MILL STREET CAFE, LLC et al.,                                :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for June 17, 2021,

at 11:00 a.m. (Dkt. No. 16).

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the initial pretrial conference is cancelled. If the parties believe that a

conference would nevertheless be useful, they should inform the Court immediately so the

conference can be reinstated. The case management plan and scheduling order will issue in a

separate order, as will a referral to the District’s mediation program. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: June 14, 2021
       New York, New York
